Exhibit 10.5


THE HERSHEY COMPANY


TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION AWARDS
UNDER THE EQUITY AND INCENTIVE COMPENSATION PLAN


1.    The Optionee, by accepting the option to purchase shares of the Common
Stock (the "Options") of The Hershey Company (“Hershey”) awarded to him/her on
_____________ (the “Award Date”), accepts and agrees to: (i) these terms and
conditions and (ii) the terms and conditions of The Hershey Company Equity and
Incentive Compensation Plan (the "Plan"), which Plan is incorporated herein by
reference. Receipt of the Options is expressly contingent upon Optionee agreeing
to the obligations contained herein. Failure to agree to all the terms and
conditions set forth herein within forty-five (45) days of receipt in the form
presented by Hershey shall result in the Options being cancelled, with no
benefit to Optionee.


These terms and conditions extend not only to the Optionee and Hershey, but also
to Hershey’s past and present affiliated and related companies, subsidiaries,
joint ventures, affiliated entities, parent companies and its and their
respective successors and assigns, its and their past, present and future
benefit and severance plans, including the Plan, and its and their
representatives, agents, trustees, officials, shareholders, officers, directors,
employees, attorneys, benefit plan administrators and fiduciaries, both past and
present, in their individual or representative capacities, and all of their
successors and assigns (collectively with Hershey, the “Company”).


2.    The Options shall not be exercisable until vested. The Options shall be
exercisable during the period ___________ through ___________ (the “Exercise
Period”), subject to the vesting schedule described in the next sentence and the
provisions regarding termination set forth in paragraphs 3 and 5 below and in
the Plan. Of the total Options awarded to the Optionee on the Award Date (“Total
Award”), twenty-five percent (25%) of the Total Award will become vested on the
first anniversary of the Award Date; an additional twenty-five percent (25%) of
the Total Award will become vested on the second anniversary of the Award Date;
an additional twenty-five percent (25%) of the Total Award will become vested on
the third anniversary of the Award Date; and an additional and final twenty-five
percent (25%) of the Total Award will become vested on the fourth anniversary of
the Award Date. During the Exercise Period, vested Options may be exercised in
whole or in part and on one or more than one occasion. The purchase price of any
shares as to which the Options shall be exercised shall be paid in full at the
time of such exercise.


3.    In the event Optionee's employment with Hershey is terminated for any
reason other than the occurrence of an event described in paragraph 5 below, or
a “Change in Control” as described in this paragraph 3, Options shall terminate
immediately upon termination of Optionee’s employment and may not be exercised
after such termination of employment unless: (i) Optionee is eligible to receive
severance benefits pursuant to a Hershey-sponsored severance benefits plan or an
employment or severance or similar agreement to which Optionee is a party upon
termination of employment, in which case vesting, exercise, and payment of the
Options will be in accordance with the terms of such Hershey-sponsored severance
benefits plan or such agreement; or (ii) Optionee is an employee of Hershey in a
country other than the United States and has certain rights in the vesting,
exercise and payment of Options upon termination of employment under the laws of
the country in which Optionee is employed, in which case vesting, exercise and
payment of the Options will be in accordance with the terms of a severance
agreement entered into between Hershey and Optionee that complies with the laws
of the country in which Optionee is employed.


In the event of a Change in Control (as that term is defined in the Plan), to
the extent the Options are assumed or replaced, or remain outstanding, such that
the award as assumed, replaced or continued is a Replacement Award (as that term
is defined in the Plan), the occurrence of the Change in Control shall not
affect the vesting or exercisability of the Options which shall constitute a
Replaced Award as defined in the Plan. However, if within two (2) years
following the Change in Control, Optionee’s employment is terminated by Hershey
for any reason other than for Cause (as that term is defined in the Plan), by
the Optionee for Good Reason (as that term is defined in the Plan), or due to
Optionee's death or total disability, the Replacement Award shall become fully
vested and exercisable upon such termination.




1

--------------------------------------------------------------------------------





Notwithstanding the foregoing, if the Committee (as that term is defined in
paragraph 7 below) determines that the Options are not replaced in connection
with a Change in Control with awards meeting the requirements for Replacement
Awards, the Options shall become fully vested and exercisable upon the
occurrence of the Change in Control, notwithstanding the vesting schedule set
forth in paragraph 2 above.


4.    If Optionee retires (as that term is defined in paragraph 5 below) after
the Award Date and during the calendar year in which the Award Date occurs, the
Total Award will be reduced on a pro-rata basis to reflect Optionee’s period of
employment during the calendar year in which the Award Date occurs (the
“Adjusted Award”). The Adjusted Award shall equal the Total Award multiplied by
a fraction, the numerator of which equals the number of calendar months during
such year preceding the month during which Optionee’s retirement date occurs and
the denominator of which equals 12; provided, however, that any fractional share
resulting from such calculation shall be eliminated by rounding the Adjusted
Award down to the nearest whole number.


The foregoing provisions of this paragraph 4 notwithstanding, if a Change in
Control occurs following the Award Date, and Optionee retires after the
occurrence of the Change in Control but during the calendar year in which the
Award Date occurs, the Total Award shall not be reduced as aforesaid.


5.    In the event Optionee retires, or his or her employment terminates due to
death or total disability, the Options shall become fully vested, subject to the
provisions regarding possible adjustment of the Total Award to an Adjusted Award
as provided in paragraph 4, and Optionee (or his/her estate in the case of
death) shall have three (3) years from the earliest date of death or total
disability, or five (5) years from the date of retirement, to exercise his/her
Options, provided such post-termination exercise period cannot extend beyond the
last day of the Exercise Period set forth in paragraph 2 above, the date the
Options expire. For purposes of this award, Optionee shall be deemed to have
retired if his or her employment terminates for any reason other than for
“Cause” (as that term is defined in the Plan) on or after the date the Optionee
has both attained his or her 55th birthday and been continuously employed by
Hershey for at least five (5) years.


6.    The Options shall be exercisable through the broker on record selected by
Hershey to provide services for stock options, or by such other method as shall
be established by Hershey from time to time.


7.    The Compensation and Executive Organization Committee of the Board of
Directors (the “Committee”), or any successor committee performing similar
functions, may from time to time impose certain limitations or restrictions on
the exercise of the Options by employees who are subject to employee minimum
stock ownership requirements established by the Committee. Such limitations,
restrictions and minimum stock ownership requirements are subject to change at
the discretion of the Committee.


8.    Except to the extent that the Plan permits exercise in limited
circumstances by persons other than the Optionee, the Options may not be
assigned, transferred, pledged or hypothecated in any way whether by operation
of law or otherwise, and shall not be subject to execution, attachment or
similar process. Any attempted assignment, transfer, pledge, hypothecation or
other disposition of the Options contrary to the provisions hereof or of the
Plan, and the levy of any execution, attachment or similar process upon the
Options, shall be null and void and without effect and shall cause the Options
to terminate.


9.    Non-Competition.


a.    Optionee acknowledges that due to the nature of his/her employment with
Hershey, he/she has and will have access to, contact with, and Confidential
Information (as defined in paragraph 11) about the Company’s business and its
relationships with customers, suppliers, agents, licensees, licensors and others
that likewise give the Company a competitive advantage (“Business
Relationships”). Optionee acknowledges that the Company has incurred
considerable expense and invested considerable time and resources in developing
its Confidential Information and Business Relationships, and that such
Confidential Information and Business Relationships are critical to the success
of the Company’s business. Accordingly, both (i) during the term of his/her
employment with Hershey, and (ii) for a period of twelve (12) months following
the termination of his/her employment, Optionee, except in the performance of
his/her duties to Hershey, shall not, without the prior written consent of
Hershey’s Chief Human Resources Officer, directly or indirectly serve or act in
a consulting, employee or managerial capacity, or engage in oversight of any
person who serves or acts in a consulting, employee or managerial capacity, as
an officer, director, employee, consultant, advisor, independent contractor,
agent or representative of


2



--------------------------------------------------------------------------------





a Competing Business, as defined below in paragraph 9(b). This restriction shall
apply to any Competing Business that conducts business or plans to conduct
business in the same or substantially similar geographic area in which Optionee
was employed or, directly or indirectly, performed services for Hershey during
the two years prior to his/her termination of Optionee’s employment. Optionee
acknowledges: (i) that the Company’s business is conducted throughout the United
States and the world, (ii) notwithstanding the state of incorporation or
principal office of Hershey, it is expected that the Company will have business
activities and have valuable business relationships within its industry
throughout the United States and around the world, and (iii) as part of
Optionee’s responsibilities, Optionee has conducted or may conduct business
throughout the United States and around the world in furtherance of the
Company’s business and its relationships.


b.    For the purposes of this agreement, a “Competing Business” shall mean any
business, person, entity or group of business entities, regardless of whether
organized as a corporation, partnership (general or limited), joint venture,
association or other organization that (i) conducts or is planning to conduct a
business similar to and/or in competition with any business conducted or planned
by the Company and for which Optionee was employed or performed services in a
job or had knowledge of the operations of such business(es) over the last two
(2) years of Optionee’s employment with Hershey, or (ii) designs, develops,
produces, offers for sale or sells a product or service that can be used as a
substitute for or is generally intended to satisfy the same customer needs for,
any one or more products or services designed, developed, manufactured, produced
or offered for sale or sold by the Company for which Optionee was employed or
performed services in a job or had knowledge of the operations of such
business(es) of the Company during the two (2) years prior to the termination of
Optionee’s employment with Hershey. Optionee acknowledges that he/she will be
deemed to have such knowledge if Optionee received, was in possession of or
otherwise had access to Confidential Information, as defined below, regarding
such business. Optionee further acknowledges and understands that if he/she has
any question about whether any prior position which Optionee has held at the
Company over the last two (2) years subjects Optionee to specific restrictions,
and will be used to identify Competing Business(es), Optionee should contact
his/her Human Resource representative at Hershey.


10.    Non-Solicitation. Optionee acknowledges that the Company has invested and
will invest significant time and money to recruit and retain its employees and
to develop valuable, continuing relationships with existing and prospective
clients and customers of the Company. Accordingly, recognizing that Optionee has
obtained and will obtain valuable information about employees of the Company and
their respective talents and areas of expertise and information about the
Company’s customers, suppliers, business partners, and/or vendors and their
requirements, Optionee agrees both (i) during the term of his/her employment,
and (ii) for a period of twelve (12) months following his/her termination of
employment, Optionee, except in the performance of his/her duties to Hershey,
shall not directly or indirectly (including as an officer, director, employee,
consultant, advisor, agent or representative), for himself/herself or on behalf
of any other person or entity:


a.    for any purpose that is in competition with any of the aspects of the
Company’s business, solicit, take away or engage, or participate in soliciting,
taking away or engaging, any current or potential customers, suppliers, agents,
licensees or licensors of the Company with whom Optionee had contact while
employed by Hershey, or about whom Optionee had access to Confidential
Information as a result of Optionee’s employment; or


b.    recruit, hire, or attempt to recruit or hire, or solicit or encourage to
leave their employment with the Company (either directly or by assisting
others), any Company employee with whom Optionee had Material Contact during the
last two (2) years of Optionee’s employment with Hershey. For purposes of this
provision, “Material Contact” means contact for the purpose of furthering the
Company’s business. Notwithstanding the foregoing, this paragraph shall not be
violated by (i) general advertising or solicitation not specifically targeted at
employees of the Company, or (ii) actions taken by any person or entity with
which Optionee is associated if Optionee is not directly or indirectly involved
in any manner in the matter and has not identified such employee of the Company
for recruiting or solicitation.


11.    Non-Disclosure of Confidential Information. Optionee acknowledges that
due to the nature of his/her employment and the position of trust that he/she
holds or will hold with Hershey, he/she will have access to, learn, be provided
with, and in some cases will prepare and create for the Company, trade secrets
and other confidential and proprietary information relating to the Company’s
business, including, but not limited to, information about Hershey’s
manufacturing processes; manuals, recipes and ingredient percentages;
engineering drawings; product and process research and development; new product
information; cost information; supplier data; strategic business information;
information related to Hershey’s legal strategies or legal advice rendered to
Hershey; marketing, financial and business development information, plans,
forecasts, reports and budgets; customer information; new product strategies,
plans and project activities; and acquisition and divestiture


3



--------------------------------------------------------------------------------





strategies, plans and project activities (collectively, “Confidential
Information”). Optionee acknowledges and agrees that Confidential Information,
whether or not in written form, is the exclusive property of Hershey, that it
has been and will continue to be of critical importance to the business of
Hershey, and that the disclosure of it will cause the Company substantial and
irreparable harm. Accordingly, Optionee will not, either during his/her
employment or at any time after the termination of his/her employment with
Hershey, use or disclose any Confidential Information relating to the business
of the Company which is not generally available to the public. Notwithstanding
the foregoing provisions of this paragraph 11, Optionee may disclose or use any
such information (i) when such disclosure or use may be required or appropriate
in the good faith judgment of Optionee in the course of performing his/her
duties to Hershey and in accordance with Hershey policies and procedures, (ii)
when required by a court of law, by any governmental agency having supervisory
authority over Optionee or the business of Hershey, or by any administrative or
legislative body (including a committee thereof) with apparent jurisdiction, or
(iii) with the prior written consent of Hershey’s General Counsel.
Notwithstanding anything herein to the contrary, Optionee understands and agrees
that his/her obligations under these terms and conditions shall be in addition
to, rather than in lieu of, any obligations Optionee may have under any
applicable statute or at common law.


12.    By accepting the Options awarded herewith, Optionee acknowledges and
agrees that the Options are awarded under and governed by the terms and
conditions set forth in this document and in the Plan. Any dispute or
disagreement which shall arise under, as a result of, or in any way relate to
the interpretation, construction or administration of the Plan or the Options
awarded thereunder shall be determined in all cases and for all purposes by the
Committee, or any successor committee, and any such determination shall be
final, binding and conclusive for all purposes. Optionee acknowledges that a
remedy at law for any breach or threatened breach of these terms and conditions
would be inadequate and therefore agrees that the Company shall be entitled to
injunctive relief in case of any such breach or threatened breach. Optionee
acknowledges and agrees that the Company may apply to any court of law or equity
of competent jurisdiction for specific performance and/or injunctive relief
(without posting a bond or other security) in order to enforce or prevent any
violation of these terms and conditions and that money damages would not be an
adequate remedy. Optionee acknowledges and agrees that a violation of these
terms and conditions would cause irreparable harm to the Company. The Company’s
right to injunctive relief shall be cumulative and in addition to any other
remedies available by law or equity. If a court determines that Optionee has
breached or threatened to breach these terms and conditions, Optionee agrees to
reimburse the Company for all reasonable attorneys’ fees and costs incurred in
enforcing these terms and conditions. However, nothing contained herein shall be
construed as prohibiting the Company from pursuing any other available remedies
for a breach, which may include, but not be limited to, contract damages, lost
profits and punitive damages.


13.    Optionee acknowledges and agrees that in addition to the relief described
in paragraph 12, if the Committee determines, in its sole judgment, that
Optionee has violated or threatened to violate these terms and conditions or the
Plan, then:


a.    Any portion of the Options that Optionee has not exercised may immediately
be cancelled, in which case Optionee shall forfeit any rights with respect to
the Options as of the date of the Committee’s determination, and


b.    Upon the request or direction of the Committee, Optionee shall immediately
deliver to Hershey, cash equal in value to the amount of any profit Optionee
realized upon an exercise of the Options during the period beginning twelve (12)
months prior to Optionee’s termination of employment and ending on the date of
the Committee’s determination.


14.    Notwithstanding anything in the Plan or these terms and conditions to the
contrary, Optionee acknowledges that the Company may be entitled or required by
law, Hershey policy or the requirements of an exchange on which the shares of
Hershey Common Stock (the “Shares”) are listed for trading, to recoup
compensation paid to Optionee pursuant to the Plan, and Optionee agrees to
comply with any Company request or demand for recoupment.


15.    In selling the "Shares" upon Optionee's exercise of his/her Options,
Hershey is fulfilling in full its contractual obligation to Optionee by making
such transfer, and Hershey shall have no further obligations or duties with
respect thereto and is discharged and released from the same. The Company makes
no representations to Optionee regarding the market price of the Shares or the
information which is available to Optionee regarding the Shares.


16.    The Optionee may be restricted by the Company in its sole judgment from
exercising any of the Options to the extent necessary to comply with insider
trading or other provisions of federal or state securities laws.


4



--------------------------------------------------------------------------------







17.    The Optionee agrees that, at any time after his/her termination of
employment from Hershey, he/she will cooperate with the Company in (i) all
investigations of any kind, (ii) helping to prepare and review documents and
meetings with Company attorneys, and (iii) providing truthful testimony as a
witness or a declarant during discovery and/or trial in connection with any
present or future court, administrative, agency or arbitration proceeding
involving the Company and with respect to which Optionee has relevant
information.


18.    The award of Options and all terms and conditions related thereto,
including those of the Plan, shall be governed by the laws of the Commonwealth
of Pennsylvania. Optionee expressly consents that: (a) any action or proceeding
relating to a breach or the enforceability of these terms and conditions will be
brought only in the federal or state courts, as appropriate, located in the
Commonwealth of Pennsylvania; and (b) any such action or proceeding will be
heard without a jury. Optionee expressly waives the right to bring any such
action in any other jurisdiction and to have such action heard before a jury
regardless of where such action is filed. The Plan shall control in the event
there is a conflict between the Plan and these terms and conditions.




5

